Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2020 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The Declaration of Dr. Kannan Rangaramanujam under 37 CFR 1.132 filed 11/6/2020 is insufficient to overcome the following grounds of rejection for the reasons given below.

Claims 1-3, 5, 7-10, 12-13, 21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010147831 to Kannan in view of US 20100160299 to Baker.  Kannan discloses a method for treating brain injury, including brain injury caused by cerebral palsy, and neurological disorders, including the neurological orders autism, Parkinson's disease, and multiple sclerosis, in a subject in need thereof, comprising systemically administering to the subject a pharmaceutically acceptable composition consisting PAMAM dendrimers conjugated to or complexed with one or more of anti- .
Kannan fails to teach G6-G10 PAMAM dendrimers.  Kannan further fails to teach administration in a time period of every other day or less frequently.  
Baker teaches a method of treating neurological disorders and diseases of the brain in a subject I need thereof comprising intravenously (systemically) administering to the subject a pharmaceutically acceptable composition consisting of  G6, G7, G8, G9, or G10 PAMAM dendrimers conjugated to or complexed with one or more  conjugated to or complexed with one or more therapeutic agent, including anti-inflammatories and valproic acid (an anti-excitotoxicity agent), and one or more pharmaceutically acceptable carriers (paragraphs 9-34).  The dendrimer is hydroxyl-terminated (paragraph 216).   The therapeutic agent may be a non-steroidal anti-inflammatory drug (paragraph 23) or valproic acid (an anti-excitotoxicity agent) (paragraph 160).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use G6-G10 PAMAM dendrimers as the PAMAM dendrimer in the method of Kannan.  The rationale for this is that Kannan is open to any generation PAMAM dendrimer.  The artisan, in looking for what generations of PAMAM are appropriate for conjugation of therapeutic agents, would look to Baker, .

Claims 1-5, 7-10, 12-13, 19, 21, 24-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2010147831 to Kannan in view of US 20100160299 to Baker in further view of Lintas (Neurobiology of Disease, 2012).  The relevant portions of Kannan and Baker are given above.
Kannan and Baker fail to teach treating Rhett Syndrome.
Lintas teaches that autism spectrum disorder and Rett Syndrome are neurodevelopment disorders that share significant neuropathological overlap (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer the composition of Kannan to a patient with RTT.  The rationale for this is that Lintas teaches that its composition is effective in treating neurodegenerative diseases such as autism.  Lintas teaches that neurological features shared by autism spectrum disorder and RTT include stereotypies (typically hand movements in RTT girls), and language regression, which occurs in several ASD children and in the vast majority of RTT girls (page 58, left column).  The partial, yet significant overlap between autism spectrum disorder and RTT points toward the existence of shared molecular underpinnings (page 

Response to Declaration of Dr. Kannan Rangaramanujam filed 11/6/2020
Applicant argues that Kannan does not teach or suggest any rationale for selecting a higher generation dendrimer nor teaches the enhanced efficacy of G6-G10 dendrimers complexed or conjugated with anti-inflammatory, anti-excitotoxicity or immunosuppressive agent effective for treating neurological disorders or brain injuries.  Baker does not teach or suggest any reason to select G6-G10 PAMAM dendrimers nor teach or suggest an effective amount of dendrimers to treat a neurological disorder or brain injury with G6-G10 PAMAM dendrimers.  Lintas doesn’t cure the deficiencies of Kannan and Baker.  Applicant argues that they discovered that PAMAM dendrimers of generations G6 to G10 penetrate the blood brain barrier and selectively target microglia and astrocytes of the brain much more efficiently than PAMAM dendrimers of lower generations.  Applicant established that these G6-G10 PAMAM dendrimers can deliver conjugated active agents to target neural tissues with enhanced efficacy and duration relative to G4 PAMAM dendrimers.  Prior to applicant’s discovery, it was not known that G6-G10 PAMAM dendrimers could accumulate and maintain higher CSF/serum ratio over a much longer period of time than lower generations dendrimers.   Applicant argues that the Declaration of Dr. Kannan Rangaramanujam filed 11/6/2020 shows that systemic administration of a single dose of G6D-NAC (2.0 mg/kg NAC or 5 mg/kg NAC) significantly ameliorated pro-inflammatory microglial activation, as determined by increased length and nodes of processes of microglia.  Figure 2 in the declaration shows that treatment improved survival rate up to 15 days after administration of a single dose of G6/NAC, as compared to untreated controls.  The maximum therapeutic effect was achieved using only the 2 mg/kg dose, with no enhanced benefit observed using in vivo for treating neurological disorders or brain injuries.   It was not known that G6-NAC could be far more effective at delivery anti-inflammatory agents to active microglia, relative to G4-NAC. 
Applicant’s arguments have been fully considered but are not found persuasive.  In response to applicant’s argument that the invention is non-obvious over the cited references, the examiner disagrees.  Kannan fails to teach G6-G10 PAMAM dendrimers.  Kannan further fails to teach administration in a time period of every other day or less frequently.   However, in view of Baker, it would have been obvious to use G6-G10 PAMAM dendrimers as the PAMAM dendrimer in the method of Kannan.  The rationale for this is that Kannan is open to any generation PAMAM dendrimer.  The artisan, in looking for what generations of PAMAM are appropriate for conjugation of therapeutic agents, would look to Baker, which teaches that G6, G7, G8, G9, or G10 poly(amidoamine) (PAMAM) dendrimers are of appropriate size for conjugation to therapeutic agents.  Kannan teaches less frequent administration reduces side effects, and it would have been obvious to find administration timing of once every other day or less frequently through routine experimentation to reduce side effects. 
The examiner appreciates the Declaration of Dr. Kannan Rangaramanujam.  The results are not sufficient to overcome the rejections, however, because they are not unexpected and they are not commensurate in scope with the claimed invention.  Regarding whether or not the results are unexpected, the finding that G6-PAMAM-NAC crosses the blood brain barrier and targets activated microglial cells, compared to free NAC, is not an unexpected result.  Kannan teaches that anti-inflammatory agents bound to PAMAM provide a delivery vehicle for the anti-inflammatory agent which a neurological disorder or brain injury in a subject in need thereof, comprising systemically administering to the subject a pharmaceutically acceptable composition consisting of generation 6, generation 7, generation 8, generation 9, generation 10 poly(amidoamine) (PAMAM) dendrimers, or combinations thereof, conjugated to or complexed with one or more anti-inflammatory, anti-excitotoxicity, or immunosuppressive agents, and one or more pharmaceutically acceptable carriers selected from the group consisting of suspensions, emulsions and solutions, wherein the composition is administered once every other day or less frequently in an amount effective for treatment of the neurological disorder or brain injury.   In the study, a single dose was used to achieve the results.  In the claimed invention, the composition is administered once every other day or less frequently, which encompasses a very large dosage regime.  The artisan would not accept, based on a single dose used to achieve the results, that the results would necessarily hold over the scope of multiple administrations 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
March 10, 2021